Title: To Thomas Jefferson from William Jackson, 3 February 1801
From: Jackson, William
To: Jefferson, Thomas



Sir,
Philadelphia, February 3rd. 1801.

Should the spirit, by which this letter is dictated, be duly accredited the result anxiously wished by the Writer, a degree of public utility, may be realised, and the Person to whom it is addressed will not deem it an intrusion.
Actuated by the purest public motives, and influenced by no other personal consideration than that of reflecting on the personal kindness and approbation, which, at different times, it has been my good fortune to receive from you, I pray permission to communicate certain opinions relative to the present crisis of public affairs, which interested adherents would not, and which illiberal opponents could not express.
To remove from your mind every idea unfavorable to the reception of these opinions, as being a candid statement of facts, I will introduce them by a declaration of my own political sentiments, whereby it may be seen that nothing, which could impeach my consistency, has governed in the resolution now taken to address you. a Federalist in the full meaning of the term, if that term intends a strenuous supporter of the federal constitution, my belief of the advantages, which the people of America have derived from their general government, as administered by the illustrious Washington, will remain unchanged and unimpaired to the closing hour of my Existence—My belief, that the principles, on which his administration proceeded are now and always will be cherished by a vast majority of the virtuous and enlightened Citizens of the United-States, is no less firm and unalterable.
That the systems, which it was his policy to institute and to countenance, are eminently calculated to promote the prosperity, the happiness, and the honor of our nation is no less a part of my political creed—That, under these impressions, I have fervently wished their continuance is true, and that to preserve them I would devote the last years of my life (as the first that could be so employed, from the age of sixteen to twenty four, were devoted) to military toil and privation.
This, Sir, is my political faith.—With the impressions, which I trust you have received of my character and conduct, it was, perhaps, unnecessary to have prefaced the communication, which is the object of this letter, with such a declaration; But, under the possibility, however remote, that a regard to the very secondary office, of which I am the Incumbent, might have been considered in any degree to have influenced me, I believed the declaration proper—as I do the  avowal that whenever a person more deserving to serve the public in any office that I may happen to hold shall be appointed to supersede me, I shall express no other sentiment than that of the Spartan Candidate.
Regarding you, then, Sir, as the legitimate choice of the American People to be their chief Magistrate, and impelled by a personal attachment, which I have never ceased to entertain, I am desirous to express, in advance, my confidence in the equity of your administration—I shall, therefor, endeavor by a fair exposition of those facts, which, as a citizen mingling in general society, I am acquainted with, to do that service to the community which it is my duty to render, and which it may be no less your inclination to learn.
The various speculations entertained on what will be the conduct of the ensuing Administration are too multiplied to be detailed or reasoned upon—There is one point, however, in which the best judgments appear to be entirely agreed: It has been announced by sanguine Expectants that the changes to be effected will extend to every principle which has, heretofore, governed the Executive, and will embrace every description of Officers, heretofore appointed.
Wise and discreet men are highly alarmed at this suggestion—Warm friends to their country and the constitution are moved to unqualified reprehension of such intentions—While the less prudent are prepared to regard such change as the signal for dissolving the federal compact, and tossing the brand of war.
That wise and discreet men should be alarmed by this intimation is of rational and irresistible conclusion—In such innovation they behold, as in an exact mirror, every consequence which the sanguine, the exasperated, and the desperate are prepared to hasten and render unavoidable—They behold the basis of public confidence about to be removed—They behold those systems, which it had been the policy of the revered Washington in a series of years to establish, destroyed in a day—They behold the fortunes and the actual prosperity of their country committed to the hazard of experiments and placed at the mercy of events.
To do away these rumors of ruinous innovation (to which conviction alone shall force me to subscribe) I have offered the reasonings which flow from my acquaintance with your character—I have stated my belief (and I have called it knowledge for such I thought it) of your respect for General Washington’s opinions, which I had occasion to remark during my residence in his family—In addition to this deference for his opinions, I have said, with confidence, that the discernment  of a justly discriminating mind would lead you to view the attainment of individual wishes as best connected with the internal tranquillity, and external respectability of the United States—and that as both must depend on the stability of such measures as had hitherto been found promotive of public good, it was utterly impossible that such change would be made, or that such innovation had ever been contemplated.
With reflecting minds these arguments have had an influence; and, in reply to a direct enquiry made from the Seat of Government on the subject, it has been stated that, in the expected parity of votes, the preference to be given by the House of Representatives ought to be in favor of the present Vice President of the United States.
The Men, Sir, who have thus declared themselves will be found among the firmest supporters of an administration proceeding on the principles of President Washington—and to you, Sir, in such a result, they will cheerfully transfer the attachment and support, which they yielded to him.
They confide in your ability—they respect your private virtues—and from both they infer such a course of policy as will command their approbation, receive their assistance, and render your administration as satisfactory to yourself, as they hope it will be beneficial to our country.
Thus far, Sir, had I written when the reflection that this letter might either be deemed impertinent or interested again crossed my mind, and nearly decided me to suppress it—The consideration, however, of the relations in which I stand to the community has prevailed—and to exonerate me from the charges of intrusion or interest I enclose, for your perusal, three letters:
One of them, you will observe, has imposed, as a debt of gratitude, the task which I now perform—(It was not delivered to its address as when I was last in Europe I did not visit Spain) The others will serve to shew that the man, who, at the close of eight years military service, in which he had expended his little patrimony, cou’d embark in a laborious pursuit to replace it—and who, at another time, could leave the bosom of General Washington’s family to encounter the uncertainty of professional expectations, is not the Slave of official dependence. No, Sir, the same resort of industry will, in every event, remain to him. He, therefore, prays that his only motive in this address may be truly appreciated—and that you will believe him to be, with unfeigned respect, Sir, Your obliged and faithful Servant

W Jackson



P.S. Considering the three letters which are enclosed as testimonials of the highest value, and such as my Children may peruse with pride, I pray that they may be returned to me.
W.J.

